DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on February 3, 2021, has been entered.
Claims 1, 18, and 19 are amended; claim 9 is canceled.
The applicant contends that the prior art does not teach the new material recited by claim 1 – namely, the requirement that “no surface of the transfer member is exposed to more than one of the first station and the second station during the cycle” (p. 8). In Dip, for instance, the substrates rest on a platter (50) that is exposed to different processing stations and their various process materials. 
In response, the examiner does not believe the submitted amendments are sufficiently granular. After a thorough review of Figures 15 and 16 and their attendant descriptions, the examiner understands the amendments to be drawn to the following sequence: During a transfer step, a plurality of stages are moved to a “down” position, whereby each stage (320, 321) is configured hold a substrate on its upper surface. In said down position, a gap exists between the process modules (330, 331) and their corresponding stages (320, 321), this gap designated as a “substrate transfer space” or an “intermediate space” (Fig. 16, [0115]). Here, lift pins are extended through the upper surface of the stages, and the transfer member (200) indexes through the intermediate space (315) so as to “drop-off” the substrates on their corresponding lift pins [0108]. Following this placement, the lift pins are retracted and the transfer member rotates by a sufficient degree so that its arms extend into the gaps between each stage, shown by Figure 18A, thereby allowing the stages to elevate without interference to an “up position” [0114]. The elevation of the stages (S1-S3) entails their abutment with a surface of a corresponding process module (330, 331) to form isolated reaction chambers (310, 311), thereby isolating these processing volumes from the remainder of the reactor, including the transfer member disposed below in the “intermediate space.” 
The examiner observes that claim 1 does not include several aspects of this sequence which are critical for cleanly distinguishing over the deliverances of the prior art, as well as properly contextualizing existing limitations such as the requirement that “no surface of the transfer member is exposed to more than one of the first or second station during the cycle.” For instance, this statement is only apprehensible in view of a prior recitation of a stage and its corresponding process module, whereby the former elevates to toward the latter to establish an isolated process volume therebetween. Numerous other discrepancies obtain, as described below by the 112 rejections. The examiner prescribes the recitation of 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “element” and “member,” in this case – that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “first heating element” of claim 1;
The “second heating element” of claim 1;
The “transfer member” of claims 1, 8, and 9;
The “third heating element” of claims 12 and 14;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Each of the first, second, and third heating elements will be interpreted as one of a heater, lamp, thermal tape, thermal coils, cooling fan, or coolant coil in accordance with paragraph [0033] of the specification. 
The “transfer member” will be interpreted as one of a rotating substrate holder or a spider in accordance with paragraphs [0109] and [0112].
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “200” and “220” have both been used to designate the spider of Figure 9. That is, reference numeral “200” is used throughout the 
The drawings are also objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “rotary indexing reactor” must be shown or canceled from claims 2-5. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The amendments to claim 1 introduce the concept of a first and second “intermediate stage.” This term does not appear in the specification, and although its respective terms are used separately, they are used very different contexts. “Intermediate,” for instance, only appears in the phrase “intermediate space,” denoting a region through which the transfer member conveys substrates [0084]. “Stage,” on the other hand, is used to signify the vertically movable susceptors 320 and 321 [0114]. It is unclear, then, if “intermediate stage” designates the region of substrate transfer or the susceptors. The examiner suggests relying directly upon the terminology in the specification whenever possible. As best can be ascertained, the examiner will interpret “intermediate stage” as denoting the transfer volume to expedite prosecution. If, on the other hand, the applicant intends for the contested limitation to indicate the susceptor stages, the examiner prescribes reciting these features first within the body of the claim, described by the appropriate title along with the associated function, so that it is clear they are structural components. 
Separately, the eleventh paragraph claim 1 has been amended to read, “moving the substrate via the transfer member to a first intermediate stage, moving the substrate via the first intermediate stage to the first station…” As described by the specification, however, the transfer member transfers the substrate to the station simply by placing the substrate on the 
Separately, the final paragraph of claim 1 specifies that “no surface of the transfer member is exposed to more than one of the first or second station during the cycle.” However, the claim defines a single cycle as including the steps of “moving the substrate via the transfer member…to the first station,” as well as “moving the substrate via the transfer member to…the second station,” which explicitly contradicts said final paragraph. Resolution is required. To advance prosecution, the examiner will accept the prior art disclosure of a transfer member which is exposed to a station for purposes of wafer transfer as satisfying both contested limitations.
Claim 2 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite. Claim 2 introduces a “rotary indexing reactor” whose function appears coextensive with the separately recited “transfer member,” already recited by claim 1. The relationship between these two mechanisms is indeterminate. Are there two distinct substrate indexers within the reactor, or does the “rotary indexing reactor” further clarify the “transfer member”? If it is the latter, the syntactic link needs to be made explicit. To promote compact prosecution, the examiner will interpret the indexing reactor as further clarifying the transfer member.
Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim recites the feature of an “intermediate space,” whose description matches that of the “intermediate stage,” now recited by claim 1. Given their unity of function, it is indeterminate if the “intermediate space” and “intermediate stage” refer to the same or different entities. Clarification is required. To advance prosecution, the examiner will interpret the terms as denoting the same concept. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 8, and 10-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dip, US 2008/0193643, in view of Hatanaka et al., US 7,763,115.
Claims 1, 8, 16: Dip discloses a deposition reactor, comprising (Fig. 2A):
A first station (76) configured to contain a substrate [0034];
A second station (80) configured to contain the substrate;
Wherein the first station contacts the substrate with a first reactant (90) in isolation from the second station [0038];
Wherein the second station contacts the substrate with a second reactant (92) in the absence of the first reactant;
A rotating substrate holder (50), i.e., “transfer system” [0027];
A controller (30) set to control a cycle of [0024]:
Moving the substrate via the substrate holder to the first station and contacting the substrate with the first reactant [0040];
Moving the substrate via the substrate holder to the second station and contacting the substrate with the second reactant;
Repeating the cycle until a film of desired thickness is formed [0051];
Wherein no surface of the deposition reactor contacts both the first and second reactants during the cycle.
Lastly, Dip disposes a unitary heater (66), i.e., “heating element,” underneath the rotating substrate holder (50) [0033]. Alternative arrangements, however, are known in the art. Hatanaka, for instance, provides a multi-station deposition reactor, whereby each station includes a dedicated heater to permit localized temperature adjustments (11, 50-54). It would have been obvious to restructure Dip’s unitary heater as plural heaters which each correspond to a station, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179).
Claims 2-3: As Dip’s reactor comprises a rotary indexing plate, the examiner believes the reactor itself may be properly deemed a “rotary indexing reactor.”
Claims 4-5: An operator is capable of manipulating the pace of the rotation – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647).
Claim 10: Dip provides a physical barrier (68, 70, 72, 74) between the two stations [0034].
Claim 11: Dip provides a gas bearing (86, 88) between the two stations [0037].
Claims 12-14: Dip attests that, in addition to the first (76) and second (80) stations, stations 78 and 82 “may be independently equipped with any desired number of injection ports” [0045]. One of stations 78 or 82, then, may be considered a “third station.”
Claim 15: Dip provides a transfer chamber (18) outside of the first and second stations, whereby this chamber may be taken as the “intermediate space” (Fig. 1). 
In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)). An operator can manipulate the necessary inputs to achieve the claimed outcomes.
Claim 22: Simply forming the film on the upper, exposed surface of the substrate is sufficient to satisfy this limitation.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dip in view of Hatanaka, and in further view of Katsuoka et al., US 2004/0131766.
Dip avails a drive motor (56) to actuate the rotary table, but the reference does not name the motor as a servomotor [0031]. In supplementation, Figure 5 of Katsuoka depicts a rotary substrate support (58) coupled to a servomotor (62) to induce its rotation [0076]. Having established the efficacy of a servomotor for the purpose of rotating a substrate support, it would have been obvious to integrate this mechanism within Dip’s system to achieve the same, predictable result.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716